NUNC PRO TUNC ORDER CORRECTING ORDER OF JANUARY 20, 1994
TINDER, District Judge.
The Court has determined that the January 20, 1994, Order Granting Joint Motion And Stipulation For Vacating The Court’s Order And Entry of June 29, 1992 (the “January 20, 1994 Order”), referenced the wrong Federal Supplement citation.
IT IS THEREFORE ORDERED that the January 20, 1994, Order is hereby corrected nunc pro tunc by substituting the following citation for the citation set forth therein:
The Pantry, Inc. v. Stop-N-Go Foods, Inc., 796 F.Supp. 1171 (S.D.Ind.1992).